           Case 1:18-cr-00561-VM Document 84 Filed 09/15/21 Page 1 of 1




                                       The Law Office of
                                    Bertram C. Okpokwasili
                                 201 Montgomery Street, 2nd Floor, Suite 263
                                          Jersey City, N.J. 07302
                                        Telephone: (201) 771-0394
                                           Fax: (201) 839-3352
Bertram C. Okpokwasili, Esq.*
_____________
* Member of the New York Bar and New Jersey Bar
                                                                                          9/15/2021


BY ECF

The Honorable Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

                                                                               September 08, 2021

                 Re: United States of America v. Edgar Salvador Rodriguez
                               Docket No. 1:18-cr-00561-VM

Dear Judge Marrero,
       Defense counsel respectfully submits this request to the Court to adjourn the October 08,
2021 sentencing date to November 19, 2021. My client is requesting to postpone sentencing to
when he can have it in person and have his family, who hails from Texas, attend. AUSA Robert
Sobelman, for the government, has given consent. Should the Court have any questions or
require additional information please contact me. Thank you.

                                                                                      Respectfully,

                                                                                           /s/

                                                                     Bertram C. Okpokwasili, Esq.

CC: AUSA Robert B Sobelman by ECF
                                   The sentencing currently scheduled for
                                   October 8, 2021, is hereby adjourned until
                                   December 10, 2021, at 10:30 a.m.

                                   SO ORDERED.

                                   September 15, 2021
